      Case 1:20-cv-01773-GBD-RWL Document 50 Filed 03/29/21 Page 1 of 22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRCIT OF NEW YORK
------------------------------------------------------------------------ -x

RAHUL D. MANCHANDA and SYLWIA EWELINA
MADEJ MANCHANDA,
                                                                              Civ Action No.
                                            Plaintiff(s),
                                                                              20-CV-1173-GBD-LDW
       -against-
                                                                              REPLY TO DEFENDANT’S
ANDREA LEWIS, SUSAN QUINTANA, U.S.                                            RESPONSE TO PLAINTIFF’S
CITIZENSHIP AND IMMIGRATION SERVICES, and                                     OBJECTIONS TO REPORT
DOES 1-5,                                                                     AND RECOMMENDATION OF
                                                                              MAGISTRATE        JUDGE
                                             Defendant(s).                    GRANTING DEFENDANTS’
                                                                              MOTION TO DISMISS

------------------------------------------------------------------------x




                                                                        FAZZIO LAW OFFICES

                                                                        By: /s/ John P. Fazzio
                                                                        JOHN P. FAZZIO, ESQ.
                                                                        305 Broadway
                                                                        7th Floor, Suite 19
                                                                        New York, NY 10007
                                                                        Phone: (201) 529-8024
                                                                        Fax: (201) 529-8011
                                                                        Email: jfazzio@fazziolaw.com
                                                                        Attorney for Plaintiff




                                                            i
    Case 1:20-cv-01773-GBD-RWL Document 50 Filed 03/29/21 Page 2 of 22




                                 TABLE OF CONTENTS

                                                                                         Page

PRELIMINARY STATEMENT ……………………………………...………………………… 1

 I. Exhaustion of Remedies is NOT Required Where the Plaintiffs Complain of Agency Bias
    and Challenge the Validity of the Administrative Procedure Itself, Since An Administrative
    Remedy Cannot Adequately Address Such A Claim and Since Further Agency Review
    Would be Futile ……………………………….………………………………..………..... 1

II. Plaintiff’s APA Claims are Actionable and the Court has Jurisdiction to Hear Plaintiffs’
    APA Case Because a Legal Wrong has been Pled and there is No Adequate Administrative
    Remedy Available to Redress the Harm Complained of by Plaintiffs ….…………….…. 12

CONCLUSION ………………………………………………………………………………… 17




                                             ii
        Case 1:20-cv-01773-GBD-RWL Document 50 Filed 03/29/21 Page 3 of 22




                                                  TABLE OF AUTHORITIES
                                                                                                                                       Page[s]
CASES

Air Espana v. Brien,
165 F.3d 148, 151-154 (2d. Cir. 1999) ................................................................................................ 13, 16

Artis v. Greenspan,
223 F. Supp. 2d 149, 154-55 (D.D.C. 2002) ................................................................................................ 2

Bastek v. Federal Crop Ins. Corp.,
145 F.3d 90 (2d Cir. 1998) …………..………………………………………........................................... 10

Ciba-Geigy Corp. v. Sidamon-Eristoff,
3 F.3d 40, 46 n.4 (2d Cir. 1993) …………..………………………………………................................... 11

Darby v. Cisneros,
509 U.S. 137, 153-54 (1993) ….............................................................................................. 6, 8, 13, 15, 16

Ezratty v. Com. of Puerto Rico,
648 F.2d 770, 775 (1st Cir. 1981) …………..……………………………………….................................. 2

Gilbert v. City of Cambridge,
932 F.2d 51, 61 (1st Cir. 1991) …………..………………………………………….................................. 2

Gonzalez v. O'Connell,
355 F.3d 1010 (7th Cir. 2004) ……………………………………………………….................................. 2

Howell v. INS,
72 F.3d 288, 293 (2d Cir. 1995) …………...………………………………………...................... 11, 14, 16

Japan Whaling Ass'n v. Am. Cetacean Soc.,
478 U.S. 221, 229 n. 4, (1986) …............................................................................................................... 13

Kennedy v. Empire Blue Cross and Blue Shield,
989 F.2d 588, 594 (2d Cir. 1993) …............................................................................................................. 4

Kokotis v. U.S.P.S.,
223 F.3d 275, 278 (4th Cir. 2000) ….......................................................................................................... 11

Louisiana Philharmonic Orchestra v. INS,
44 F. Supp. 2d 800 (E.D. La. 1999) ………………………………………………………...……..… 15, 16

McCarthy v. Madigan,
503 U.S. 140, 146-49 (10th Cir. 1992) ………………………………………..…….. 1, 2, 4, 5, 6, 9, 12, 16

Nethagani v. Mukasey,
532 F.3d 150, 154 (2d Cir. 2008) ………………………………………..………………………………. 13

Portela-Gonzalez v. Secretary of the Navy,



                                                                       iii
        Case 1:20-cv-01773-GBD-RWL Document 50 Filed 03/29/21 Page 4 of 22




109 F.3d 74, 77 (1st Cir. 1997) …………………………………………………………………………… 2

Pozdniakov v. INS,
354 F.3d 176 (2d Cir. 2003) ……………………………………………………………...……………… 11

Ruiz v. Mukasey,
552 F.3d 269, 276 (2d Cir. 2009) ………………………………………………………………...…… 6, 14

SEC v. Stewart,
374 F. 3d 184 (2d Cir. 2004) ………………………………………………………………...………...… 10

Shalom Pentecostal Church v. Acting Sec’y USDHS,
783 F.3d 156 (3d Cir. 2015) ………………………………………………………………...……..… 15, 16

Sharkey v. Quarantillo,
541 F.3d 75, 90 (2d Cir. 2008) …………………………………………………...………..… 4, 8, 9, 10, 15

Spencer Enters., Inc. v. United States,
345 F.3d 683 (9th Cir. 2003) ………………...……………………………………………...……..… 15, 16

Stokes v. United States, Immigration & Nat. Serv.,
393 F. Supp. 24 (S.D.N.Y. 1975) …………………………………...…..…………………… 5, 6, 9, 10, 16

Swirsky v. Nat'l Assoc. of Sec. Dealers,
124 F.3d 59, 63 (1st Cir. 1997) ………………………………………………………………………….... 2

STATUTES

5 U.S.C. § 702 ............................................................................................................................................ 13

5 U.S.C. § 704 ............................................................................................................................................ 13

8 U.S.C. § 1154(b) ....................................................................................................................................... 6

8 U.S.C. § 1252(a)(2)(B)(ii) ........................................................................................................................ 6

28 U.S.C. § 2675(a) ......................................................................................................................... 5, 12, 14

REGULATIONS

8 C.F.R. § 1103.3(a)(1)(ii) ........................................................................................................................... 6

28 C.F.R. § 14.2(a) ..................................................................................................................................... 11

CONGRESSIONAL LEGISLATIVE HISTORY

1 Annals of Congress: The Debates and Proceedings in the Congress of the United States 1118
(Washington DC: Gales & Seaton, 1834-56) (statement of Rep. James Madison) ......................... 8

NEWS ARTICLES


                                                                             iv
      Case 1:20-cv-01773-GBD-RWL Document 50 Filed 03/29/21 Page 5 of 22




Nina Bernstein, Do You Take this Immigrant?, NEW YORK TIMES, Jun. 11, 2010 .....................................4

Marcia Cramer, ‘I was blindsided’: How a routine immigration interview turned into an arrest, BOSTON
GLOBE, March 11, 2018 ……………………………... .............................................................................. 7




                                                          v
         Case 1:20-cv-01773-GBD-RWL Document 50 Filed 03/29/21 Page 6 of 22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRCIT OF NEW YORK
------------------------------------------------------------------------ -x

RAHUL D. MANCHANDA and SYLWIA EWELINA
MADEJ MANCHANDA,
                                                                              Civ Action No.
                                            Plaintiff(s),
                                                                              20-CV-1173-GBD-LDW
         -against-
                                                                              REPLY TO DEFENDANT’S
ANDREA LEWIS, SUSAN QUINTANA, U.S.                                            RESPONSE TO PLAINTIFF’S
CITIZENSHIP AND IMMIGRATION SERVICES, and                                     OBJECTIONS TO REPORT
DOES 1-5,                                                                     AND RECOMMENDATION OF
                                                                              MAGISTRATE        JUDGE
                                             Defendant(s).                    GRANTING DEFENDANTS’
                                                                              MOTION TO DISMISS

------------------------------------------------------------------------x

                                     PRELIMINARY STATEMENT

          Plaintiffs, Rahul D. Manchanda and Sylwia Ewelina Madej Manchanda (collectively,

“Plaintiffs”) respectfully submit this Reply to Defendant’s Response to Plaintiff’s Objections to

the Report and Recommendation of the Magistrate Judge granting Defendants’ Motion to Dismiss.

    I.        EXHAUSTION OF REMEDIES IS NOT REQUIRED WHERE THE
              PLAINTIFFS COMPLAIN OF AGENCY BIAS AND CHALLENGE THE
              VALIDITY OF THE ADMINISTRATIVE PROCEDURE ITSELF, SINCE AN
              ADMINISTRATIVE REMEDY CANNOT ADEQUATELY ADDRESS SUCH A
              CLAIM AND SINCE FURTHER AGENCY REVIEW WOULD BE FUTILE.

          While exhaustion of administrative remedies is jurisdictional, there are well recognized

exceptions to the exhaustion requirement that have been set down by the Supreme Court of the

United States which apply to this case. McCarthy v. Madigan, 503 U.S. 140, 146-49 (10th Cir.

1992). In McCarthy, the Supreme Court recognized three distinct exceptions to exhaustion of

administrative remedies: (1) prejudice to subsequent judicial review (Id. at 146-47); (2) inadequate

administrative remedy (Id. at 140, 147); and (3) agency bias (Id. at 148). Agency bias implicates

the 2nd and 3rd prongs of the McCarthy exception because the agency, being biased against the


                                                          1
        Case 1:20-cv-01773-GBD-RWL Document 50 Filed 03/29/21 Page 7 of 22




claimant, is not able to grant effective relief and the agency bias or taint would infect further

administrative review, rendering it futile. McCarthy at 146-48; see Gonzalez v. O'Connell, 355

F.3d 1010 (7th Cir. 2004)([in deportation setting] appealing to the BIA would have been "futile"

because the BIA had "predetermined" the statutory issue and Plaintiff had "no reasonable prospect"

of obtaining relief); Artis v. Greenspan, 223 F. Supp. 2d 149, 154-55 (D.D.C.

2002)(“administrative bias [that] would render pursuit of an administrative review futile” exempts

the claimant from the exhaustion requirement); Portela-Gonzalez v. Secretary of the Navy, 109

F.3d 74, 77 (1st Cir. 1997)(describing the McCarthy exceptions); Swirsky v. Nat'l Assoc. of Sec.

Dealers, 124 F.3d 59, 63 (1st Cir. 1997)(stating that this criterion is met "when there are clear

indicia of agency bias or taint"); Gilbert v. City of Cambridge, 932 F.2d 51, 61 (1st Cir.

1991)(noting that the exception applies where agency review would be futile or “the hierarchs

have made it quite plain that the relief in question will be denied”—precisely the type of

prejudgment and “trophy hunting” pled in Compl. ¶¶ 39-401, and 2/13 Claim at 2); Ezratty v. Com.

of Puerto Rico, 648 F.2d 770, 775 (1st Cir. 1981)("[n]ormally, in such circumstances, we would

refuse to return the case to the agency," because "[t]o send the case back would seem unfair to the

plaintiffs and might seem to condone the agency's violations of the law's procedural

requirements.").

           On February 13, 2020, Plaintiffs Rahul Manchanda and Madej Manchanda appeared with

their son Gabriel at the USCIS’s New York City Field Office for a “marriage adjustment of status

interview.” (Comp ¶¶ 34-47). The interview was conducted by Immigration Services Officer

(“ISO”) Andrea Lewis under the direction and supervision of Director Susan Quintana who is in

charge of the New York City Field Office for USCIS. Id. Plaintiffs were the last to be interviewed



1
    “Compl.” Refers to Plaintiffs’ Amended Complaint (Dkt. 32).


                                                         2
     Case 1:20-cv-01773-GBD-RWL Document 50 Filed 03/29/21 Page 8 of 22




in a room of hundreds of people. (Compl. ¶¶ 35, 37). Various DHS/USCIS Officers mocked and

ridiculed Plaintiffs while they waited, indicating that they had advanced knowledge that the case

had been prejudged and ISO Lewis intended to maliciously deny Plaintiffs’ application. (Compl.

¶ 38). During the interview itself, Lewis disparaged Mrs. Manchanda, insinuated the marriage was

entered into for fraudulent purposes, and questioned the bona fides of the marriage without basis.

(2/13 Claim at 2). Lewis made inappropriate disparaging remarks about Mr. Manchanda and his

profession as a leading New York City immigration lawyer of 20-years who regularly appears on

[various television news outlets]. (Compl. ¶¶ 39-40; 2/13 Claim at 2).          Despite providing

significant supporting documentation backing up the bona fides of the marriage, ISO Lewis spent

the bulk of the interview issuing insulting and derogatory statements of opinion that caused Mrs.

Manchanda to start crying. (2/13 Claim at 2). Immediately following the filing of the 2/13 Claim,

which was first filed via e-mail that day, and which ISO Lewis and Director Quintana received,

Plaintiffs were set down for a Stokes Interview on February 14, 2020—the very next day. (Compl.

¶¶ 50, 57, Compl. Exhibit B, Stokes Interview Notice). From that date forward, USCIS began

retaliating against Mr. Manchanda’s clients’ applications, including a succession of discrete events

of “severe, relentless, and ongoing reprisals and retaliation” by USCIS officers, including Lewis

& Quintana (Compl. ¶¶ 53-64, 65-68, R&R, Pg. 3) which stemmed directly from Mr. Manchanda

making “the abuse of process” claim against them (2/13 Claim at 2 (acknowledged by USCIS in

the 2/21 Letter), and March 6th Form 95 (Dkt. 36-1)). Thus, Mr. Manchanda is experiencing

continuous harm to his ability to earn a living as an immigration attorney and his innocent clients

are experiencing their own deprivation of due process rights flowing from the vendetta that USCIS

has undertaken against Mr. Manchanda.




                                                 3
      Case 1:20-cv-01773-GBD-RWL Document 50 Filed 03/29/21 Page 9 of 22




        In the Second Circuit, when agency bias is raised, the question turns to whether the

pleadings allege disqualifying bias on the part of the agency in question, as they clearly and

positively do here. Kennedy v. Empire Blue Cross and Blue Shield, 989 F.2d 588, 594 (2d Cir.

1993) (ERISA case) (noting that a plaintiff must make "clear and positive showing that pursuing

available administrative remedies would be futile"); see Compl. ¶¶ 34-47. In the R&R, Magistrate

Judge Lehrburger repeatedly states that exhaustion of remedies is jurisdictional for Plaintiffs’

FTCA and APA claims. R&R (Dkt. No. 46), Pg. 18 (citing 28 U.S.C. § 2675(a) and McNeil), Pg.

19 (improperly citing to Agent Orange and again to 28 U.S.C. § 2675(a)), Pg. 20 (citing to

Roberson v. Greater Hudson and questioning finality of denial plead), Pg. 20 on APA (citing to 5

U.S.C. §§ 702, 704 and the need of “final agency action”), and Pg. 21 (citing to Larson and Bennet

v. Spear and Sharkey). Despite this repetition and the citation to numerous sources for the same

proposition, as if to hammer the point home, the Magistrate Judge failed even once to recognize

or address the McCarthy exceptions cited above or their clear application to the case at bar. In the

first full paragraph of Pg. 21 Magistrate Lehrburger recognized that Plaintiffs’ entire claim was

based on the “arbitrary, capricious [] abuse of discretion” that setting down a Stokes Interview

constituted under the circumstances, which in and of itself demonstrates sufficient agency bias to

exempt Plaintiffs from the exhaustion of remedies requirement altogether and allow the claims to

proceed regardless of the Court’s views of the exhaustion issue. R&R (Dkt. No. 46), Pg. 21.

        As pointed out in Pg. 6 of the Plaintiff’s Objections (Dkt. 48) only two-tenths of 1 percent

or 2 in 10,000 applications result in a Stokes Interview.2 On information and belief, this is the first

case that has ever been set down for a Stokes Interview where the parties have proof that they have



2
  Nina Bernstein, Do You Take this Immigrant?, NEW YORK TIMES, Jun. 11, 2010, available at
https://www.nytimes.com/2010/06/13/nyregion/13fraud.html (last viewed March 7, 2021), attached as Exhibit E to
Dkt. 48.


                                                       4
     Case 1:20-cv-01773-GBD-RWL Document 50 Filed 03/29/21 Page 10 of 22




lived together as a couple for many years and have a 2-year-old son they are raising together. This

would also be the first such case where one of the parties is a practicing immigration attorney

regularly appearing before the same immigration officers that are overseeing the application.

Indeed, one would expect that such officers, at a minimum, would recuse themselves, in order to

shield the agency from the appearance of impropriety and so as not to provide an occasion and risk

for disqualifying bias to taint the proceedings.

         In connection with agency bias, the Supreme Court in McCarthy cited a Fifth Circuit

decision for the proposition that "administrative procedures must 'not be used to harass or

otherwise discourage those with legitimate claims.’” Id. at 148-49 (citing Patsy v. Fla. Int'l Univ.,

634 F.2d 900,912-13 (5th Cir. 1981), rev'd on other grounds sub noni. Patsy v. Bd. of Regents, 457

U.S. 496 (1982)). In other words, the doors to the halls of justice should not be slammed shut to

those who have been wronged simply to discourage or deter future claims against the government.

Moreover, the retaliatory action toward Mr. Manchanda’s clients’ applications is precisely the kind

of “closing of the ranks” that too often flows from an initial due process violation, but which

judicial review serves to deter.

         It is absolutely clear that the Southern District of New York has previously found—in the

immigration context where I-130 adjustment of status applications are at play—that flaws or bias

in the administrative process itself do not require exhaustion because both the 2nd and 3rd prongs

of McCarthy are implicated. Stokes v. United States, Immigration & Nat. Serv., 393 F. Supp. 24,

28 (S.D.N.Y. 1975)3. In Stokes, Judge Brieant stated, “the validity of the entire I-130 procedure


3
  The four cases cited by Magistrate Judge Lehrburger are inapposite as none address the exceptions to the
exhaustion of administrative remedies under McCarthy which were raised by Plaintiff and none arise in the factual
context of immigration proceedings or implicate a deprivation of constitutionally protected rights. In McNeil v.
United States, 508 U.S. 106, 113 (1993) a prisoner filed an FTCA claim before administrative denial and without
waiting six months under 28 U.S.C. § 2675(a)—but, no final agency action was pled and no exception to the
exhaustion requirement was raised and the case did not implicate a deprivation of constitutionally protected rights in
the immigration context. In Celestine v. Mount Vernon Neighborhood Health Center, 403 F.3d 76, 82 (2d Cir. 2005)


                                                          5
     Case 1:20-cv-01773-GBD-RWL Document 50 Filed 03/29/21 Page 11 of 22




could not be challenged in the immigration proceedings. This Court fails to see how this

administrative remedy can be considered adequate for purposes of the exhaustion rule. See

Finnerty v. Cowen, 508 F.2d 979 (2d Cir. 1974)… This Court has subject matter jurisdiction

without regard to any claimed necessity to exhaust administrative proceedings.” Id.

(Emphasis added). Judge Brieant also recognized that even if the administrative decision was

favorable, it would not negate the harassment, bias or intimidation suffered: “[e]ven if immediate

relative status was granted on administrative appeal, the cause of action for prior acts of INS

officers would not be mooted. See Plano v. Baker, 504 F.2d 595 (2d Cir. 1974).”

         The Second Circuit has recently determined that a district court may review the denial of

an I-130 petition. See Ruiz v. Mukasey, 552 F.3d 269, 276 (2d Cir. 2009) (concluding that “Section

1252(a)(2)(B)(ii) [of Chapter 8 of the United States Code] . . .does not preclude judicial review of

the denial of [an] I-130 petition pursuant to Section 1154(b) [of Chapter 8], and a district court

may properly exercise jurisdiction over [such a] case”). Because 8 C.F.R. section 1103.3(a)(1)(ii)

provides that “unfavorable decisions on applications, petitions, and other types of cases may be

appealed,” (emphasis added) there exists no statutorily imposed duty, mandate, or requirement

that an aggrieved party suffering a legal wrong at the hands of USCIS first pursue the petition to

the BIA before seeking judicial review. There can be no doubt under McCarthy and Darby, infra

and entrenched Second Circuit jurisprudence touching on and analyzing the adjustment of status



the 2nd Circuit examined the interplay of state court removal with exhaustion of remedies in the context of a
malpractice action that happened to involve a federally funded healthcare facility making the U.S. Government a
defendant, but the McCarthy exceptions to exhaustion were not implicated and constitutionally protected rights were
not at play. In In re Agent Orange Product Liability Litigation, 818 F.2d 210, 214 (2d Cir. 1987) the case is totally
inapposite as that case addressed the 2-year statute of limitations, not exhaustion of administrative remedies, and
arose in context of a class action personal injury case where no constitutional deprivation of rights was at play. In
Roberson v. Greater Hudson Valley Family Health Center, Inc., No. 17-CV-7325, 2018 WL 2976024, at *3 & n.2
(S.D.N.Y. June 12, 2018) District Judge Roman cites to Celestine, supra for the proposition that exhaustion of
administrative remedies “cannot be waived” but that case does not address the exceptions to the exhaustion
requirement under McCarthy and is a patient vs. healthcare provider action that has no contextual significance to the
category of wrongs implicated in this case where the deprivation of constitutionally protected rights are at issue.


                                                         6
     Case 1:20-cv-01773-GBD-RWL Document 50 Filed 03/29/21 Page 12 of 22




process that an aggrieved party may file suit against USCIS without awaiting a denial of

adjustment of status or appealing such determination, because the statutory framework does not

make such decision or appeal of such decision “mandatory” for further judicial review.

        Plaintiff is not arguing that USCIS made an improper decision on Plaintiffs’ I-130

application by denying an adjustment of status, but that DHS/USCIS is guilty of perpetuating a

legal wrong against them during the adjustment of status interview, as Defendants aptly recognize,

when they cite the portion of Plaintiff’s Objections [ECF No. 48 at 16] which explain why adverse

action in the adjustment of status interview and ordering a Stokes interview for retaliatory purposes

is itself unlawful agency action and inarguably constitutes the tort of “abuse of process”:

        “As discussed above, the Stokes Interview is an intrusive government investigation
        premised on an agency conclusion that the application (and the marriage itself) is
        fraudulent. Given the consequences of such a determination, which sets up an intrusive
        investigation of suspected illegal conduct under oath before a federal agency, it is error to
        conclude that no “final determination” had been reached.”

Stated otherwise, wrongly setting down a couple for a Stokes Interview is the functional equivalent

of wrongly charging them with a crime4. No AUSA would argue that improperly charging an

innocent man with a federal crime out of malice and putting him under the threat of federal

conviction and incarceration does not deprive him of valuable constitutionally protected rights and

circumscribe his liberty—simply because the innocent man has not yet been wrongfully convicted.

        That would be a ridiculous argument that dehumanizes the individual and disrespects the

natural rights of an immigrant which are jealously protected by the United States Constitution.

The Bill of Rights clearly applies to immigrants and despite all the political jockeying around



4
  Marcia Cramer, ‘I was blindsided’: How a routine immigration interview turned into an arrest, BOSTON GLOBE
March 11, 2018 (last visited March 27, 2021), available at, https://www.bostonglobe.com/metro/2018/03/11/was-
blindsided-how-routine-immigration-interview-turned-into-arrest/9LwpYaPNcqPgeLcJ4L7LGN/story.html
(demonstrating how the adjustment of status process, which should be routine and celebratory, can quickly turn into
a nightmare for those who are singled out for criminal treatment by USCIS, and can put a family into fear of being
torn apart).


                                                         7
    Case 1:20-cv-01773-GBD-RWL Document 50 Filed 03/29/21 Page 13 of 22




immigration that has been the subject of controversy in recent years by differing administrations,

we can all agree that from the very founding of our nation, affording natural rights to immigrants

as well as citizens was a noteworthy and celebrated feature of the United States Constitution.

James Madison, then a member of the House of Representatives, argued in 1790 for a

naturalization law that “should hold out as many inducements as possible for the worthy part of

mankind to come and settle amongst us, and throw their fortunes into a common lot with ours.”

See 1 Annals of Congress: The Debates and Proceedings in the Congress of the United States 1118

(Washington DC: Gales & Seaton, 1834-56) (statement of Rep. James Madison). Thus, in this

country, immigrants have protected constitutional rights and due process protections that prevent

them from being subject to wrongful deportation or governmental abuse of process through the

artifice of administrative action infected with bias and undertaken with malice.

       Exhaustion is required if explicitly mandated by Congress, but courts may relax this

requirement where Congress is silent. Darby v. Cisneros, 509 U.S. 137, 153-54 (1993). In Sharkey

v. Quarantillo, 541 F.3d 75, 90 (2d Cir. 2008), the Second Circuit concluded that an individual

who challenged USCIS’ purported rescission of her lawful permanent resident status without

complying with rescission procedures was not subject to any administrative exhaustion

requirement. Citing the holding in Darby, the Second Circuit noted that the government had “not

pointed to any statute or regulation that expressly mandates exhaustion of her claims.” Id.

(Emphasis added). Neither have Defendants here.

       In their Response, Defendants attack each of the “claims” filed by Plaintiffs in various

ways, claiming “the only “claim” Plaintiffs have filed is the SF-95, ECF No. 48-1, which they filed

on March 6, 2020, 6 days after they initiated the litigation” and note that the filed District Court

Complaint was attached thereto. Defs. Response, Pgs. 6-7.           Defendants conveniently and




                                                 8
     Case 1:20-cv-01773-GBD-RWL Document 50 Filed 03/29/21 Page 14 of 22




incorrectly ignore the 2/13 Claim. Defendants then attempt to distinguish McCarthy by clamping

down on the fact that McCarthy arose in the Bivens context and was not an FTCA or APA case.

Defs. Response, Pgs. 7. McCarthy has been applied in the Second Circuit to the FTCA and APA

in the cases cited above. Defendants ignore cases like Stokes, supra and Sharkey, supra that look

at the statutes and regulations governing the USCIS process which are actually relevant to this

lawsuit and which held that exhaustion of administrative remedies is not required.

         While it is true that the PLSRA has been amended and changed since 1992 to statutorily

impose mandatory exhaustion requirements, the pertinent statutes and regulations which govern

the adjustment of status process under the USCIS regime have not, and recent cases like Sharkey

in this Circuit have recognized that there is no statutory or regulatory mandate to file any inter-

agency appeal before challenging these particular agency actions in a judicial forum under the

FTCA or APA, such that the Second Circuit’s words in Sharkey are equally applicable here:

“[Defendants have] “not pointed to any statute or regulation that expressly mandates

exhaustion of her claims.” Sharkey v. Quarantillo, 541 F.3d 75, 90 (2d Cir. 2008).

         Defendants’ arguments are also misplaced because they ignore the constitutional “due

process” violations and deprivation of natural rights present when one complains they have not

received a fair USCIS status determination interview as a result of bias. Defendants fail to

recognize that the 2nd Circuit and the Southern District of New York have taken up cases involving

due process violations, including 4th and 5th amendment violations5, and have found jurisdiction


5
  See Compl. ¶¶ 73-74. Magistrate Judge Lehrburger claims that Plaintiffs’ claims are novel or arising in a “new
context” for Bivens purposes (R&R (Dkt. No 46), Pg. 15 – where Lehrubrger is essentially arguing that wrongful
acts like handcuffing a man while executing a warrant or letting an employee suffer an asthma attack without
providing an inhaler are clear instance of constitutional deprivation by a government agent but wrongfully deporting
a woman and her child and estranging them permanently from the father, effectively widowing the woman and
rendering the child fatherless, is nothing). The claims are not novel because there have been many reported decisions
including Stokes and Sharkey, which while they are not Bivens cases, cover the same ground and provide relief in
part because of the constitutional violations in the “administrative process” itself, which is the focal point of
Plaintiffs’ Complaint. To the extent this is what the recommendation is saying, it is clearly and obviously wrong.


                                                         9
     Case 1:20-cv-01773-GBD-RWL Document 50 Filed 03/29/21 Page 15 of 22




in cases like Stokes and Sharkey. Moreover, in these cases the Court has carefully scrutinized the

facts and considered the constitutional abuses present against the statutes and regulations that

govern the administrative process, rather than perfunctorily resorting to dismissal in a reflexive

and hyper-technical manner. In Sharkey, the Court noted that an evidentiary hearing would

ordinarily be needed for such a dismissal, and in the absence thereof, “general factual allegations”

suffice to establish jurisdiction:

         “A district court has discretion to hold a hearing to resolve factual disputes that bear on the
         court's jurisdiction, but where, as here, the case is at the pleading stage and no evidentiary
         hearings have been held, "[i]n reviewing the grant of a motion to dismiss [under Rule
         12(b)(1)] we must accept as true all material facts alleged in the complaint and draw all
         reasonable inferences in the plaintiff's favor." Merritt v. Shuttle, Inc., 245 F.3d 182, 186
         (2d Cir.2001); see Lujan, 504 U.S. at 561 ("At the pleading stage, general factual
         allegations. . . may suffice [to establish jurisdiction], for on a motion to dismiss we presume
         that general allegations embrace those specific facts that are necessary to support the
         claim.").”

Sharkey v. Quarantillo, 541 F.3d 75, 90 (2d Cir. 2008). In contrast, the Second Circuit has found

a mandatory exhaustion requirement does exist where the regulation states that an administrative

review procedure is a “prerequisite to seeking judicial review.” SEC v. Stewart, 374 F. 3d 184 (2d

Cir. 2004); see also Bastek v. Federal Crop Ins. Corp., 145 F.3d 90 (2d Cir. 1998) (finding that



Nonetheless, the main thrust of this case deals with the tortious conduct and procedural failures by USCIS which are
redressable under the FTCA & APA. The Magistrate Judge correctly identifies the gravamen of the claim—a
constitutional violation (which is what Bivens claims exist to redress)—when he states, “At the broadest level of
generality, Plaintiffs claim violation of their Firth Amendment due process rights in the context of the adjustment of
status process.” R&R (Dkt. 46) Pg. 16. The Tort of “abuse of process” like “malicious prosecution” addresses
agency action taken without probable cause and for improper motives, carried out with “malice” which is also
unquestionably a violation of 5th Amendment due process rights, and therefore actionable as a Bivens claim, by its
very nature. A wrongful arrest without probable cause is the same thing as a wrongful Stokes determination being
set down without probable cause. Both subject the individual to the potential loss of important rights and
circumscribe their liberty without due process of law while simultaneously leaving them in a state of jeopardy with
the Sword of Damocles hanging over head. The individual is pitted in a David and Goliath struggle, standing as
they do, against the unlimited resources of the federal government. Important cases like Stokes and Sharkey have
deeply analyzed claimed abuses of the adjustment of status process, which is notoriously ripe for abuse. The fact
that there is an exception to exhausting administrative remedies in such cases under the rationale in McCarthy
recognizes that if a crooked cop or corrupt jailer is the culpable party, appealing to the crooked cop or corrupt jailer
is utterly futile, and the judicial forum is best suited to hear claims of improper agency action and of the violation of
administrative procedures in such circumstances, circumstances where the administrative process itself is broken
and any internal review flowing from that broken process is therefore inadequate.


                                                           10
    Case 1:20-cv-01773-GBD-RWL Document 50 Filed 03/29/21 Page 16 of 22




the statute mandates exhaustion); Ciba-Geigy Corp. v. Sidamon-Eristoff, 3 F.3d 40, 46 n.4 (2d Cir.

1993) (mandatory exhaustion language in regulation). However, these cases and lines of reasoning

which support dismissal in other contexts have absolutely no applicability to the case before the

Court and the immigration laws pertaining to adjustment of status which are at play.

       The Second Circuit also has held, with reference to the applicable statutes and regulations

at play here that, with regard to the denial of an adjustment of status, exhaustion is only

required once removal proceedings have begun. Howell v. INS, 72 F.3d 288, 293 (2d Cir.

1995)(Emphasis added). The Court based its holding on the regulation that allows an individual

to renew an adjustment application in proceedings, finding that it was a mandatory exhaustion

requirement. Howell v. INS, 72 F.3d 288 (2d Cir. 1995). But see Pozdniakov v. INS, 354 F.3d 176

(2d Cir. 2003) (requesting further briefing in APA case challenging denial of advance parole where

there was no statutory or regulatory exhaustion requirement).

       As discussed, and for the reasons set forth at length above, exhaustion of administrative

remedies is not required in this case for Plaintiffs to prosecute their FTCA claims. To the extent

exhaustion were required, and as previously argued at length in the Objection, Plaintiffs exhausted

their administrative remedies with USCIS as required by the FTCA and APA by filing the 2/13

Claim. Although a claim may be presented by means of a Form SF-95, "other written notification"

will suffice, so long as it otherwise meets the FTCA's requirements. Kokotis v. U.S.P.S., 223 F.3d

275, 278 (4th Cir. 2000); 28 C.F.R. § 14.2(a). The 2/13 Claim was acknowledged on 2/21/20

(“Notice of Complaint,” R&R (Dkt. No. 46), Pg. 19, Pl Opp. at 15, Exhibit B), but was denied on

2/27/20 based on the fact that a retaliatory 2/14/20 Stokes Interview notice was sent in response to

the filing and acknowledgment of the 2/13/20 Claim by Plaintiffs.




                                                11
     Case 1:20-cv-01773-GBD-RWL Document 50 Filed 03/29/21 Page 17 of 22




        While Plaintiffs’ Form 95 was filed subsequent to bringing suit, Plaintiffs’ Form 95 claims

were duplicative of the 2/13 Claim filed pre-suit and the Form 95 claims have now gone

unanswered for more than six (6) months after presentment without a final disposition being made

by CLRC and USCIS. 28 U.S.C. § 2675(a) ("The failure of an agency to make final disposition of

a claim within six months after it is filed shall, at the option of the claimant any time thereafter, be

deemed a final denial of the claim for purposes of this section"). This is exactly as would be

expected in an instance where the agency procedure was maliciously wielded in a retaliatory,

punitive manner against a party—a practicing immigration attorney before the same DHS/USCIS

personnel—to whom the agency action was made arbitrarily, capriciously and in a biased manner

due to “personal malice” and “trophy hunting” motives that are violative of both the governing

administrative framework and of Plaintiffs’ constitutional rights.

        The February 14, 2020 Notice to Appear for a Stokes Interview (Exhibit I) constituted final

agency action, to the extent final agency action is required, as a Stokes Interview is only required

when an applicant is accused of and presumptively guilty of defrauding USCIS.

        Plaintiff will be deemed to have exhausted administrative remedies where a deprivation of

constitutional rights exists that infects the administrative process itself and leaves the agency

unable to provide “adequate relief” due to bias, impartiality, or prejudgment. McCarthy v.

Madigan, 503 U.S. 140, 146-49 (10th Cir. 1992), citing to Smith v. Illinois Bell Telephone Co.,

270 U. S. 587, 591-592 (1926). This is not a close case. It falls squarely under McCarthy.



                               [Rest of Page Intentionally Left Blank]




                                                  12
    Case 1:20-cv-01773-GBD-RWL Document 50 Filed 03/29/21 Page 18 of 22




   II.      PLAINTIFF’S APA CLAIMS ARE ACTIONABLE AND THIS COURT HAS
            JURISDICTION TO HEAR PLAINTIFFS’ APA CASE BECAUSE A LEGAL
            WRONG HAS BEEN PLED AND THERE IS NO ADEQUATE
            ADMINISTRATIVE REMEDY AVAILABLE TO REDRESS THE HARM
            COMPLAINED OF BY PLAINTIFFS.

         In general, there is a "`strong presumption in favor of judicial review of administrative

action.'" Nethagani v. Mukasey, 532 F.3d 150, 154 (2d Cir. 2008) (quoting INS v. St. Cyr, 533 U.S.

289, 298 (2001)). The Administrative Procedure Act (“APA”) is a check and balance against

unlawful agency action. The cause of action does not require “exhaustion of administrative

remedies” before seeking judicial review but, rather requires that there “is no other adequate

remedy [available].” Under the APA, "[a] person suffering legal wrong because of agency action,

or adversely affected or aggrieved by agency action within the meaning of a relevant statute, is

entitled to judicial review thereof." Darby v. Cisneros, 509 U.S. 137, 146 (1993) (quoting 5 U.S.C.

§ 702). "[T]he `right of action' in such cases is expressly created by the [APA], which states that

`final agency action for which there is no other adequate remedy in a court [is] subject to judicial

review,' at the behest of `[a] person . . . adversely affected or aggrieved by agency action.'" Japan

Whaling Ass'n v. Am. Cetacean Soc., 478 U.S. 221, 229 n. 4, (1986) (quoting 5 U.S.C. §§ 702,

704).

         A plaintiff is clearly not required to exhaust non-mandatory administrative remedies.

Darby v. Cisneros, 509 U.S. 137 (1993). Outside the removal context—the APA often provides

the statutory basis for challenges to many USCIS decisions, and Defendants have not pointed to

any contrary caselaw or any applicable statute or regulation that mandates appeal of an adverse

action in the adjustment of status process, and cannot, because there is none, making an APA claim

in such a case valid and relatively common. Under the APA, "[c]ourts are not free to impose an

exhaustion requirement unless the specific statutory scheme at issue imposes such a requirement."




                                                 13
     Case 1:20-cv-01773-GBD-RWL Document 50 Filed 03/29/21 Page 19 of 22




Air Espana v. Brien, 165 F.3d 148, 151-154 (2d. Cir. 1999)6; see Darby, 509 U.S. at 154 (holding

that under the APA, the doctrine of exhaustion applies "only when expressly required by statute

or when an agency rule requires appeal before [judicial] review and the administrative action is

made inoperative pending that review").

         The Second Circuit also has held, with reference to the applicable statutes and regulations

at play here that, with regard to the denial of an adjustment of status, exhaustion is only

required once removal proceedings have begun. Howell v. INS, 72 F.3d 288, 293 (2d Cir.

1995)(Emphasis added). See also, discussion of Ruiz v. Mukasey, 552 F.3d 269, 276 (2d Cir. 2009)

on Pg. 6 above, which did not involve an APA claim but followed the same reasoning as Howell.

In short, when the agency in question is prejudiced against an aggrieved party, where the agency’s

mandatory procedures and processes have been utilized to no avail, and when an aggrieved party

therefore has nowhere else to turn and any further complaints to the agency would necessarily be

futile, they may turn to the courts and to judicial review for a remedy. The APA specifically exists

to police agencies that violate their own procedures and regulations, that violate the constitutional

rights of those appearing before them, or that commit other legal wrongs against the public.

         The Defendants have not pointed to any statute or regulation that expressly mandates

exhaustion of Plaintiffs’ claims which are based on violations and abuses in the adjustment of




6
  Defendants miscite Air Espana v. Brien, 165 F.3d 148, 152 (2d Cir. 1999) [Defendants’ Response (Dkt. No. 49),
Pg. 9] because the section relied upon merely stated that certain post-1993 APA claims were not ripe for review,
while recognizing that other claims arising from a different statutory framework that did not contain an “exhaustion
requirement” were ripe for review. Thus, Air Espana more strongly supports Plaintiffs’ argument on these facts,
since the adjustment of status process at issue inarguably does not contain a statutory or regulatory “exhaustion
requirement” and thus falls in the category of claims Air Espana determined were ripe for judicial review. In Air
Espana, the Second Circuit carefully parsed the regulations pertaining to carrier fines for immigration and customs
activities and considered parallel jurisprudence under a similar statutory framework in the deportation context. Id. at
152-153. There, the Second Circuit remanded, stating, “On remand, we leave it to the district court to determine
which fines were appealed administratively in a timely fashion and instruct the district court that, as to these claims,
an order to the INS and/or the BIA to "compel agency action unlawfully withheld or unreasonably delayed," 5
U.S.C. § 706(1), is the appropriate remedy.” Id. at 153.


                                                          14
    Case 1:20-cv-01773-GBD-RWL Document 50 Filed 03/29/21 Page 20 of 22




status process. See also, e.g., Shalom Pentecostal Church v. Acting Sec’y USDHS, 783 F.3d 156

(3d Cir. 2015) (APA challenge to denial of religious worker immigrant visa petition); Spencer

Enters., Inc. v. United States, 345 F.3d 683 (9th Cir. 2003) (APA challenge to denial of immigrant

investor visa petition); Louisiana Philharmonic Orchestra v. INS, 44 F. Supp. 2d 800 (E.D. La.

1999) (APA challenge to denial of H-1B specialty occupation visa petition).

       Certainly, there is no greater “legal wrong” that can be suffered at the hands of an

administrative agency than a mother and her child being wrongly denied an adjustment of status

and being subject to deportation and estrangement from the father—the woman effectively being

widowed, and the child effectively being rendered fatherless—because of a biased, vindictive and

retaliatory agency decision. Such a claim is subject to immediate judicial review and does not

require that aggrieved parties first avail themselves of any particular optional or permissive

administrative remedies, where such a remedy, if one exists (Defendants having pointed to none)

are wholly inadequate to address the harms suffered due to the institutional bias at issue.

       Because 8 C.F.R. section 1103.3(a)(1)(ii) provides that “unfavorable decisions on

applications, petitions, and other types of cases may be appealed,” there exists no statutorily

imposed duty to pursue the petition to the BIA, and judicial review is now appropriate.

       It is true that agency action is generally not reviewable until that action becomes “final,”

which, in the Second Circuit, is determined by the “core question” of “whether the agency has

completed its decision-making process, and whether the result of that process is one that will

directly affect the parties.” Sharkey v. Quarantillo, 541 F.3d 75, 88 (2d Cir. 2008). Plaintiff has

argued that the decision-making process was completed by a finding of fraud when the Stokes

Interview was ordered on February 14, 2020. Moreover, where the APA applies, courts “are not

free to impose an exhaustion requirement as a rule of judicial administration where the agency




                                                15
    Case 1:20-cv-01773-GBD-RWL Document 50 Filed 03/29/21 Page 21 of 22




action has already become ‘final’ under § [704].” Darby v. Cisneros, 509 U.S. 137, 154 (1993).

There being no “exhaustion requirement” under the adjustment of status regime, and a Stokes

Interview being a “final” decision or “charge” that the marriage is fraudulent which is not subject

to adequate review by the agency itself (under Stokes and McCarthy), and as the Plaintiffs’ rights

are directly affected by this determination of fraud and charge of wrongdoing, and given that APA

claims for adverse and arbitrary determinations in the adjustment of status process are ripe for

review under the authorities cited above, the Magistrate Judge therefore erred in dismissing the

Plaintiffs’ APA claims on jurisdictional grounds.

       Plaintiffs’ APA claims are certainly actionable. There is no adequate remedy available for

the harms claimed. The baseless charge of fraud giving rise to the Stokes Interview is the

completion of the decision-making process, just as a charging decision by the United States

Attorney’s Office is a completion of the decision-making process or a charging decision by a

District Attorney’s Office is a completion of the decision-making process. Once charges are filed,

the office or agency involved has “made up its mind” about the defendant and any further appeal

to the charging body is futile; the only recourse is to prove one’s innocence by presenting its case

in court. Moreover, under the I-130 adjustment of status regime, neither the statutory framework

nor the governing regulations impose any “exhaustion requirement.” Under Darby, Air Espana,

Howell and Shalom, Plaintiffs submit that this court clearly has jurisdiction to hear Plaintiffs’ APA

claims and thus, they must be allowed to proceed.


                              [Rest of Page Intentionally Left Blank]




                                                 16
    Case 1:20-cv-01773-GBD-RWL Document 50 Filed 03/29/21 Page 22 of 22




                                        CONCLUSION

       For the reasons set forth therein, Plaintiffs respectfully request that the Court reject the

Report’s findings and recommendations and allow this case to proceed through discovery to a trial

on the merits.

Dated: March 28, 2021

                                                     Respectfully submitted,

                                                     /s/ John P. Fazzio
                                                     JOHN P. FAZZIO ESQ.
                                                     305 Broadway, 7th Floor
                                                     New York, NY 10007
                                                     Phone: (201) 529-8024
                                                     Fax: (201) 529-8011
                                                     Email: jfazzio@fazziolaw.com
                                                     Attorneys for Plaintiffs




                                               17
